El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Este caso gnarda estrecha relación con el recurso No. 6100, Juan Bianchi Rosafa v. Manuel V. Domenech, Tesorero de Puerto Rico, que acabamos de resolver. Se tramitó, sin embargo, separadamente y de igual modo lo estudiaremos y resolveremos.
 En la demanda se pide la devolución de $8,345.92 pagados bajo protesta por el demandante por contribución sobre ingresos impuéstale por el Tesorero de acuerdo con una planilla adicional rendida en mayo 5, 1920 como consecuencia de una investigación practicada por el Tesorero y que comprende los ingresos no declarados originalmente correspondientes al año natural de 1917.
El hecho XII de la demanda dice:
“XII. Alega el demandante que la contribución así impuesta y cobrada (collected) a dicho demandante, es errónea e ilegal y la misma ha prescrito y es inexistente por las siguientes razones:
“1. — Que han pasado más de cinco (5) años, a saber, diez años, desde que la planilla fue radicada por el demandante en el De-partamento de Hacienda de Puerto Rico, hasta la fecha en que dicho Departamento de Hacienda de Puerto Rico cobró (collected) del demandante dicha contribución.
“2. — Que han pasado más de seis (6) años — a saber — ocho años, desde que la contribución fué impuesta al demandante por el De-partamento de Hacienda de Puerto Rico, hasta la fecha en que dicho Departamento de Hacienda de Puerto Rico cobró (collected) del demandante dicha contribución.
“3. — Que de acuerdo con las Leyes Federales, bajo las cuales se impuso esta contribución al demandante, la misma está prescrita y es inexistente.
“í. — Que de acuerdo con la Ley Federal en virtud de la cual se impuso la contribución al demandante, dicha contribución quedó prescrita e inexistente a los efectos de su cobro, a los cinco años de la planilla haber sido radicada por el demandante, es decir, en mayo 5 de 1925.
“5. — Que de acuerdo con las Leyes Federales y la jurisprudencia que interpreta la misma, la contribución sobre ingresos impuesta al demandante no podría ser legalmente cobrada (collected) por el *59Tesorero de Puerto Rico en septiembre 17 de 1930, y el pago bajo protesta becho por dicbo demandante en la mencionada fecha es considerado un pago bajo compulsión (duress) y puede ser recobrado mediante un procedimiento judicial.
“6. — Que de acuerdo con nuestra propia ley, las contribuciones sobre ingresos deben ser impuestas (assessed) y cobradas (collected) dentro de los cinco (5) años después de radicarse la planilla a que las mism,as se refieren, y las contribuciones no pueden ser cobradas (collected) después de vencido dicho período.
“7. — Que nuestra ley prescribe que las contribuciones sobre in-gresos sólo podrán ser cobradas mediante embargo o cualquier pro-cedimiento judicial dentro de los seis años después de impuestas (assessed) dichas contribuciones.
“8. — Que tanto bajo las Leyes Federales (que son las que rigen en nuestro caso) como bajo nuestra propia ley, la contribución so-bre ingresos fué cobrada (collected) del demandante errónea e ile-galmente, por la mlisma haber prescrito y estar inexistente.”
Excepcionó y contestó el demandado. En la contestación se aceptan algunos hechos, se niegan otros y se establecen defensas especiales. El hecho 7o. de las defensas especiales dice:
‘‘7mo. — El demandado alega que la alegación de prescripción con-tenida en la demanda no debe prosperar por las siguientes razones:
“a. — Porque la planilla original rendida no era correcta ni ajus-tada a la verdad porque no incluía todos los ingresos recibidos por el contribuyente durante el año contributivo correspondiente.
“b. — Porque en la investigación practicada al efecto el Departa-mento de Hacienda descubrió considerables cantidades recibidas como ingresos por concepto de beneficios distribuidos de una sociedad de la que formaba parte el contribuyente, ingresos que hasta entonces no habían sido revelados (undisclosed) por el propio contribuyente.
“o. — Porque fué necesario en virtud de tal actitud del deman-dante preparar la planilla adicional de dichos ingresos.
“d. — Porque el contribuyente suscribió bajo juramento, sin pro-testa alguna, la planilla adicional preparada de oficio por el Inspector de Rentas Internas, Sr. Roig, en la cual se hacían constar gruesas sumas de ingresos que el contribuyente había obtenido por beneficios distribuidos por Suers, de Bianchi, que hasta entonces ha-bía mantenido ocultos (undisclosed) el demandante.
“e. — Que adoleciendo la planilla original de la falta alegada de no ajustarse a la verdad, el derecho de prescripción no puede ser *60invocado por el -contribuyente contra el Tesorero de Puerto Rico do acuerdo con la ley.
"/. — Que el mero hecho de suscribir el demandante sin protesta dicha planilla adicional es equivalente a un ‘formal statement’ del contribuyente que le impide alegar la prescripción.
“g. — Que desde que se presentó la planilla original hasta que se radicó la adicional no transcurrieron 3 años, sino transcurrieron 2 años 1 mes.”
Finalmente las partes sometieron el caso a la decisión de la corte mediante la siguiente estipulación sobre los hechos:
"2do. — La planilla No. 9 corresponde al año contributivo 1917, a virtud de la Ley Federal de 8 de septiembre de 1916, enmendada en 3 de octubre de 1917.
"3ro. — Dicha planilla fue firmada y radicada por el demandante ante un Inspector del Departamento de Hacienda en mayo 5 de 1920. Con' anterioridad a esa fecha el demandante había rendido una planilla No. 9 correspondiente al año contributivo de 1917, la cual no incluía todas las cantidades que debiera, respecto al ingreso bruto recibido durante el año por el demandante, de acuerdo con las disposiciones de la Ley Federal de 8 de septiembre de 1916 y enmendada en octubre 3 de 1917.
"4to. — Dicha planilla No. 9 preparada por el Inspector del De-partamento de Hacienda, lo fué como resultado de una investiga-ción que el mismo Inspector practicara de las operaciones y nego-cios de la firma Sucrs. de Bianchi, a la que pertenecía el deman-dante como socio durante el año 1917.
"5to. — Aun cuando la contribución, cuya devolución se trata de obtener, fué causada por una planilla o declaración de ingresos adi-cional o enmendada, preparada ele oficio por un Inspector del De-partamento de Hacienda ele Puerto Rico, de acuerdo con los resul-tados ele una investigación que se le ordenara practicar de las ope-raciones de la firma Sucrs. de Bianchi, de la cual firma el deman-dante era parte como socio, la misma planilla fué firmada bajo ju-ramento por el propio contribuyente voluntariamente sin oposición ni protesta. Dicha planilla enmendada o adicional incluía los be-neficios que había declarado el contribuyente en la primera planilla No. 9 correspondiente al año natural de 1917 que suscribió y juró el propio contribuyente ante el Colector de Rentas Internas de Ma-yagüez, y además incluía otros beneficios distribuidos por la firma Sucrs. de Bianchi, montantes a $86,795.88, los cuales el demandante *61no había declarado ni incluido en la planilla original correspon-diente a dicho año.
“6to. — De acuerdo con la planilla originalmente presentada y ju-rada por el contribuyente ante el Colector de Rentas Internas de Mayagüez, se le impuso una contribución por la suma de $333.71, y de ella se notificó al demandante el 29 de mayo de 1918. La se-gunda. planilla No. 9, o sea aquella en que se incluyeron ingresos montantes a $86,795.88, no incluidos en la anterior planilla, fué suscrita voluntariamente y bajo juramento por el propio contribu-yente ante el Inspector de Rentas Internas, Sr. Roig, en 5 de mayo de 1920.
“7mo. — En julio 10, 1922 de acuerdo con dicha planilla el Te-sorero de Puerto Rico impuso al demandante, por concepto de con-tribuciones sobre ingresos, a virtud de la arriba mencionada Ley Federal de septiembre 8 de 1916, enmendada en octubre 3 de 1917, la cantidad de $4,113.99.
“8vo. — Al notificarse al contribuyente que debía pagar, según la mencionada planilla enmendada o adicional, la suma de $4,447.70, acreditándosele los $333.71 que había pagado el contribuyente se-gún la planilla original, recibo No. 5, quedando por tanto un saldo a favor del Tesoro de $4,113.99, el contribuyente solicitó la recon-sideración, la que fué denegada.
“9no. — El 10 de julio de 1922 agotados los recursos el contri-buyente, se le notificó y se le requirió que hiciera efectiva la con-tribución el día 20 de dicho mes y año. El 4 de agosto de 1922 fué nuevamente requerido de pago, además se le notificó del im-porte de la contribución, de los recargos e intereses que elevaron la suma adeudada a $4,360.83.
“lümo. — El 26 de julio de 1922 el contribuyente representado por el abogado Sr. J. J. Ortiz Alibrán, alegó por escrito la pres-cripción del derecho del Departamento de Hacienda al cobro de la contribución y solicitó la cancelación del recibo No. 5 A por la suiha de $4,113.99, más recargos e intereses, o sean $4,360.83. El Teso-rero de Puerto Rico en agosto 8 de 19.22 negó la solicitud de can-celación fundándose en que no habían mediado 3 años desde el 30 de marzo de 1918, fecha de la radicación de la planilla original y el 5 de mayo de 1920, en que se presentó la planilla enmendada.
“11°. — Posteriormente, el demandante utilizó los servicios pro fesionales del abogado Sr. Cayetano Coll y Cuchí para detener me-diante varias peticiones de suspensión y de investigación la acción de cobro de dicha contribución, por parte del Tesorero de Puerto *62Rico. Además utilizó más tarde también las gestiones del Sr. José A. P'ábregas para detener por medio de recursos administrativos la acción de cobro.
“12°. — El 13 de octubre de 1923 los Inspectores del Departa-mento de Hacienda, comisionados para practicar la investigación que se ordenara a solicitud del abogado Sr. Coll y Cuchí a nombre del contribuyente, informaron al Departamento de Hacienda que no ha-bían podido practicarla porque el contribuyente les dijo que los li-bros de la Sociedad Suers, de Bianchi habían sido destruidos en el Terremoto de 1918.
"13°. — En 24 de septiembre de 1925, .a instancias del deman-dante el Tesorero de Puerto Rico suspendió nuevamente la subasta de los bienes embargados al demandante que había sido señalada para el 8 de octubre de 1925.
“14°. — En julio de 1927 el demandante interpuso recurso de al-zada ante la Junta de Revisión e Igualamiento alegando en dicho recurso de alzada que la contribución sobre ingresos impuesta al demandante estaba prescrita de acuerdo con la ley.
“15°. — En marzo 11 de 1930 el Secretario de la Junta de Revi-sión e Igualamiento notificó al demandante que no se le podía dar curso a dicha alzada por haber sido radicada fuera de término.
“16°. — En junio de 1930 el Tesorero de Puerto Rico, a nombre de El Pueblo de Puerta Rico, embargó bienes inmuebles del deman-dante ; dichos bienes inmuebles hubiesen sido vendidos en pública su-basta si la contribución impuesta no era satisfecha por el demandante y para evitar la venta en pública subasta el demandante pagó bajo protesta la contribución impuesta.
“17°. — Durante todo este tiempo en que dicha planilla fué ra-dicada en el Departamento de Hacienda de Puerto Rico y hasta el 17 de septiembre de 1930, el demandante no ha pagado ni al Tesorero de Puerto Rico ni a ningún oficial o empleado del Depar-tamento de Hacienda la cantidad que se reclama en la demanda.”
La. corte de distrito decidió el pleito en favor del contri-buyente y el Tesorero interpuso contra su sentencia el pre-sente recurso de apelación.
No obstante haberse hecho constar en la estipulación que “en 24 de septiembre de 1925, a instancias del demandante el Tesorero suspendió nuevamente la subasta de los bienes embargados al demandante,” (bastardillas nuestras), lo que parece implicar que otra subasta fué anteriormente suspen-*63dida y por tanto que con anterioridad a esa fecha se había comenzado el procedimiento de apremio para el cobro de la contribución, es lo cierto que de los hechos estipulados que sirvieron de base al fallo de la corte ningún dato exacto surge que permita fijar la fecha en que el procedimiento de apremio comenzó.
Siendo ello así, bien se cuente el término de cinco años a partir de la fecha en que se rindió la planilla original, bien se compute tomando como base el 5 de mayo de 1920, es nece-sario concluir que había vencido en la única fecha en que en la estipulación se habla de embargo y subasta, septiembre 24, 1925.
Se habla sí en la estipulación de haberse notificado la con-tribución el 10 de julio de 1922, de haberse requerido de pago nuevamente al contribuyente en 4 de agosto de 1922, de ha-berse detenido las gestiones de cobro a virtud de petición del contribuyente por medio de su abogado Coll y Cuchí y de José A. Fábregas, pero ello no es suficiente para poder- con-cluir de acuerdo con la jurisprudencia que se hubiera iniciado el procedimiento de apremio para el cobro de la contribución.
En el caso de Bowers v. N. Y. & Albany Co., 273 U. S. 346, en el que la Corte Suprema nacional concluyó que la acción del colector para el cobro de las contribuciones había prescrito, al comenzar la opinión se narran los hechos de uno de los tres casos considerados, como sigue (bastardillas nuestras):
“En el caso Na. 366 el querellado archivó con fecha 26 de marzo de 1918 su planilla de ingresos y de utilidades en exceso para el año 1917 y pagó la suma que según ésta adeudaba. Poco antes de expirar el período de cinco años contado a partir del archivo de la planilla el Comisionado impuso y el colector exiejió el pago adicional de contribuéiones sobre ingresos y por utilidades en exceso. El que-rellado se negó a pagarlas. Más de cinco años después de archivada la planilla el colector se incautó y vendió bienes muebles del quere-llado para pagar la suma reclamada.”
*64Se ve, pues, que no obstante haberse hecho la tasación y haber el Comisionado exigido el pago adicional dentro de los cinco años, no se consideró iniciado el procedimiento de apremio dentro de dicho período, y es que dicho procedimiento sólo.se considera iniciado cuando se embargan bienes del con-tribuyente para el cobro de la contribución.
Así se desprende de lo prescrito en los artículos 334 y 335 del Código Político. Se refiere el primero al aviso que debe dar el colector al contribuyente moroso, y dispone el segundo:
“Art. 335. — Si alguna persona descuidase o rehusase verificar el pago de sus contribuciones dentro del período establecido en el ar-tículo 334 de este Título, el colector, el sub-coleetor u otro agente debidamente autorizado por el Tesorero, procederá después de obte-nido el consentimiento escrito del Tesorero-, al cobro de las mismas, mediante embargo y venta de la propiedad de dicho deudor, en la forma cjue más adelante se prescribe.”
La notificación por sí sola no inicia el procedimiento de cobro. Este se verifica mediante embargo y venta de la pro-piedad del deudor.
Siendo ésa la interpretación que debe darse a los hechos y la ley en este caso y no surgiendo a nuestro juicio de la estipulación cuestión alguna de falsedad o fraude, debe decla-rarse sin lugar el recurso y confirmarse la sentencia apelada.
El Juez Asociado Señor Córdova Dávila no intervino.